


Exhibit 10(7)

 

UNCONDITIONAL CAPITAL MAINTENANCE AGREEMENT

BETWEEN

AMERICAN INTERNATIONAL GROUP, INC.

AND

UNITED GUARANTY RESIDENTIAL INSURANCE COMPANY

 

This Unconditional Capital Maintenance Agreement (this “Agreement”), is made,
entered into and effective as of July 1, 2013, by and between American
International Group, Inc., a corporation organized under the laws of the State
of Delaware (“AIG”), and United Guaranty Residential Insurance Company, an
insurance company organized under the laws of the State of North Carolina (the
“Company”).

 

WITNESSETH:

 

WHEREAS, the Company is a mortgage guaranty insurer subject to certain capital
requirements of the insurance laws and regulations of North Carolina (the
“Domiciliary State”);

 

WHEREAS, the Company is an indirect wholly owned subsidiary of AIG; and

 

WHEREAS, AIG has an interest in unconditionally maintaining and enhancing the
Company’s financial condition:

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

 

1.             Capital Contributions.  In the event that the Company’s capital
and surplus for each of the Company’s first and third fiscal quarters (as
determined based on the Company’s first and third fiscal quarterly filed
statutory financial statements, respectively, subject to any adjustments or
modifications thereto required by the Domiciliary State’s insurance department
or the Company’s independent auditors) falls below the Company’s Specified
Minimum Required Capital (in each case as determined by the Company as of the
end of each such first and third fiscal quarters), AIG shall, within the
respective time periods set forth under paragraph 4, in accordance with
paragraph 5 and in compliance with applicable law, provide to the Company cash,
cash equivalents, securities or other instruments that qualify as admitted
assets in the Domiciliary State and, if applicable, have been given a
designation of 1 or 2 by the Securities Valuation Office of the National
Association of Insurance Commissioners (“NAIC”) or an equivalent NAIC
designation, but shall not include short-term notes receivable (together, the
“Approved Funds”), for purposes of calculating the Company’s

 

1

--------------------------------------------------------------------------------


 

capital and surplus, as a contribution and not as a loan, in an amount such that
the Company’s capital and surplus as of the end of each of the Company’s second
and fourth fiscal quarter, as the case may be, will be at least equal to the
Company’s Specified Minimum Required Capital.  Notwithstanding the foregoing,
AIG may, at any time as it deems necessary in its sole discretion and in
compliance with applicable law, make a contribution to the Company in such
amount as is required for the Company’s capital and surplus to equal an amount
determined to be appropriate by the Company and AIG.

 

2.             Dividends.  In the event that the Company’s capital and surplus
for each of the Company’s fiscal quarters (as determined based on the Company’s
fiscal quarterly filed statutory financial statements, respectively, subject to
any adjustments or modifications thereto required by the Domiciliary State’s
insurance department or the Company’s independent auditors) is in excess of the
Company’s Specified Minimum Required Capital (in each case as determined by the
Company as of the end of each such fiscal quarter, as the case may be), the
Company shall, within the respective time periods set forth under paragraph 4,
in accordance with paragraph 5 and subject to approval by the Company’s board of
directors as required by the laws of the Domiciliary State, declare and pay
dividends ratably to its equity holders in an aggregate amount equal to the
lesser of (i) the amount necessary to reduce the Company’s projected or actual
capital and surplus as of each of the end of the Company’s fiscal quarter or
fiscal year, as the case may be, to a level equal to or not materially greater
than the Company’s Specified Minimum Required Capital or (ii) the maximum amount
permitted by the Domiciliary State’s law to be paid as an ordinary dividend less
an amount that the Company and AIG agree is appropriate to protect the Company
from exceeding such maximum amount allowed by such Domiciliary State’s law as a
result of potential audit adjustments or adjustments to the projections on which
such dividend amount is based.  For the avoidance of doubt, this paragraph shall
only require the Company to pay ordinary dividends subject to the other
applicable conditions set forth in this paragraph being satisfied; under no
circumstances shall the Company be required to pay any dividend which would
trigger the extraordinary dividend provisions of the Domiciliary State, or that
is otherwise prohibited by the Domiciliary State.  Notwithstanding the
foregoing, (i) this Agreement does not prohibit the payment of extraordinary
dividends to reduce the Company’s projected or actual capital and surplus to a
level equal to or not materially greater than the Company’s Specified Minimum
Required Capital and (ii) AIG may, at any time as it deems necessary in its sole
discretion and in compliance with applicable law, permit the Company to retain
dividends that would otherwise be required to be paid under this paragraph 2 in
such amount as is required for the Company’s capital and surplus to equal an
amount determined to be appropriate by the Company and AIG.

 

3.             Defined Terms.  The term “Specified Minimum Required Capital”
shall have the meaning ascribed thereto in Schedule 1 attached hereto, which

 

2

--------------------------------------------------------------------------------


 

shall be agreed to by AIG and the Company at least once every year beginning
upon the date of the filing of the Company’s 2013 Annual Statement with the
Domiciliary State’s insurance department and following review against the
capital adequacy standards and criteria (“Agency Criteria”) of each of
Standard & Poor’s Corp. (“S&P”) and Moody’s Investors Service (“Moody’s”). 
Notwithstanding the obligation of the Company and AIG to review the Specified
Minimum Required Capital on an annual basis, the parties hereto agree to review
and revise the Specified Minimum Required Capital on a more frequent basis, if
the parties agree it is appropriate, to take into account (a) any material
changes after the date hereof to any Agency Criteria adopted by any of S&P or
Moody’s, on the one hand, or to the law of the Domiciliary State, on the other
hand, which causes the results under the Agency Criteria to diverge from that
under the law of the Domiciliary State or (b) any other material development or
circumstance affecting the Company which AIG and the Company agree merits a
reevaluation of the Specified Minimum Required Capital then in effect.

 

4.             Timing of Capital Contributions and Dividends.  The Company and
AIG agree that any contribution to be made under paragraph 1 will take place
within the following two time periods per year, as applicable: (a) during the
time beginning on the first business day after the filing of the Company’s first
fiscal quarterly statutory financial statements and ending on the last business
day prior to the end of the Company’s second fiscal quarter; and (b) during the
time beginning on the first business day after the filing of the Company’s third
fiscal quarterly statutory financial statements and ending on the last business
day prior to the end of the Company’s fourth fiscal quarter.  The Company and
AIG further agree that any dividends to be made under paragraph 2 will take
place as soon as practicable after the filing by the Company of the relevant
fiscal quarter-end or fiscal year-end statutory financial statements or such
earlier time as may be agreed by the Company and AIG.

 

5.             Funding Mechanics.  At the time that any contribution is due
under paragraph 4, AIG agrees that it will either (a) make such contribution to
the Company’s direct parent and cause such direct parent to then contribute such
Approved Funds so contributed by AIG to the Company or (b) make such
contribution directly to the Company without receiving any capital stock or
other ownership interest in exchange therefor, subject in either case to any
required regulatory approvals.  At any time any dividends are due under
paragraph 4, the Company agrees that it will make such dividend to the Company’s
direct parent and will use its best efforts to cause such direct parent to then
dividend or otherwise provide such funds to AIG.  All contributions and
dividends contemplated under this Agreement shall be approved, declared and
made, as applicable, in compliance with applicable law, including, without
limitation, approval by the board of directors of each applicable entity
(including the Company) and any prior notice or approval requirements specified
under applicable rules and regulations of the Domiciliary State.

 

3

--------------------------------------------------------------------------------


 

6.             AIG Policies.  Subject to the requirements of applicable law and
the approval, to the extent required, by any or all of the Company’s senior
management, relevant management committees, board of directors, and of any
insurance regulator, the Company hereby acknowledges that, in a manner
consistent with past practice and any other reasonable requirements of AIG, it
will comply with all financial and budgetary planning, risk mitigation,
derisking or pricing, corporate governance, investment, informational and
procedural requirements set forth by AIG.

 

7.             No Failure to Claim.  AIG hereby waives any failure or delay on
the part of the Company in asserting or enforcing any of its rights or in making
any claims or demands hereunder.

 

8.             Termination.  Unless earlier terminated in accordance with this
paragraph 8, this Agreement shall continue indefinitely.  AIG shall have the
absolute right to terminate this Agreement upon thirty (30) days’ prior written
notice to the Company, which notice shall state the effective date of
termination (the “Termination Date”); provided, however, that AIG agrees not to
terminate this Agreement unless (a) AIG significantly modifies the corporate
structure or ownership of the Company, or (b) AIG sells the Company to an
acquirer, in either case, (i) having a rating from at least one of S&P, Moody’s
or a substitute agency, which is a nationally recognized statistical rating
organization, that is at least equal to the lower of (x) AIG’s then-current
rating from such agency or (y) the then-current rating of the Company being
restructured or sold as supported by this Agreement from such agency; or
(ii) such that, immediately on the effective date of the modification of the
corporate structure or sale by AIG of the Company, the Company’s capitalization
is consistent with the minimum capital adequacy standards and criteria of at
least one of S&P, Moody’s or a substitute agency, which is a nationally
recognized statistical rating organization, for a rating that is equal to or
better than the Company’s then-current rating on the date immediately preceding
such modification of corporate structure or sale.  To the extent not terminated
previously by AIG pursuant to the foregoing, this Agreement will terminate
automatically one year after the closing of any sale of the Company by AIG, and
all provisions hereof will be of no further force and effect.  For the avoidance
of doubt, the termination of this Agreement pursuant to this paragraph 8 shall
not relieve either party of any obligation it may owe to the other party
hereunder that existed prior to, and remains outstanding as of, the Termination
Date.

 

9.             Policyholder Rights.  Any policyholder holding a policy issued by
the Company prior to the termination of this Agreement shall have the right to
demand that the Company enforce the Company’s rights under paragraphs 1, 4 and 5
of this Agreement, and, if the Company fails or refuses to take timely action to
enforce such rights or the Company defaults in any claim or other payment owed
to any such policyholder when due, such policyholder may proceed directly
against AIG to enforce the Company’s rights under paragraphs

 

4

--------------------------------------------------------------------------------


 

1, 4 and 5 of this Agreement; provided, however, that no policyholder of the
Company may take any action authorized under this paragraph 9 unless and until
(a) such policyholder has given AIG written notice of its intent to enforce the
terms of this Agreement as provided in this paragraph 9, which notice shall
specify in reasonable detail the nature of and basis for the policyholder’s
complaint and (b) AIG has failed to comply with this Agreement within sixty (60)
days after such notice is given; and, provided, further, that upon termination
of this Agreement in accordance with paragraph 8 hereof, the rights of any
policyholder as provided for under this paragraph 9 shall terminate effective as
of the Termination Date, except with respect to the obligation of AIG (if any)
to make capital contributions to the Company pursuant to paragraphs 1, 4 and 5
of this Agreement solely to the extent such obligation arose prior to, and
remained unsatisfied as of, the Termination Date (it being understood that upon
AIG’s satisfaction of all such obligations after the Termination Date, no such
policyholder shall have any rights against the Company or AIG, as the case may
be, under this paragraph 9).

 

10.          No Indebtedness; No Policyholder Recourse Against AIG.  This
Agreement is not, and nothing herein contained and nothing done pursuant hereto
by AIG shall constitute or be construed or deemed to constitute, an evidence of
indebtedness or an obligation or liability of AIG as guarantor, endorser, surety
or otherwise in respect of any obligation, indebtedness or liability, of any
kind whatsoever, of the Company.  This Agreement does not provide, and is not
intended to be construed or deemed to provide, any policyholder of the Company
with recourse to or against any of the assets of AIG.

 

11.          Notices.  Any notice, instruction, request, consent, demand or
other communication required or contemplated by this Agreement shall be in
writing, shall be given or made or communicated by United States first class
mail, addressed as follows:

 

If to AIG:

 

American International Group, Inc.

180 Maiden Lane

New York, New York 10038

Attention:  Secretary

 

If to the Company:

 

United Guaranty Residential Insurance Company

230 North Elm Street

Greensboro, NC 27401

Attention:  Chief Financial Officer

 

with a copy (which shall not constitute notice) to:

 

5

--------------------------------------------------------------------------------


 

United Guaranty Residential Insurance Company

Law Department

230 North Elm Street

Greensboro, NC 27401

Attention:  United Guaranty Residential Insurance Company General Counsel

 

12.          Entire Agreement.  The parties acknowledge that the (i) Amended and
Restated Agreement dated as of October 10, 2008, and (ii) Agreement dated as of
July 1, 2003, relating to net worth and liquidity between AIG and the Company
have been terminated by the parties in accordance with their terms.

 

13.          Successors.  The covenants, representations, warranties and
agreements herein set forth shall be mutually binding upon and inure to the
mutual benefit of AIG and its successors and the Company and its successors.

 

14.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of New York, without giving effect to the principles
of conflict of laws.

 

15.          Severability.  If any provision of this Agreement shall be declared
null, void or unenforceable in whole or in part by any court, arbitrator or
governmental agency, said provision shall survive to the extent it is not so
declared and all the other provisions of this Agreement shall remain in full
force and effect unless, in each case, such declaration shall serve to deprive
any of the parties hereto of the fundamental benefits of or rights under this
Agreement.

 

16.          Entire Agreement; Amendments.  This Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussion, whether oral or written, of the parties.  This
Agreement may be amended at any time by written agreement or instrument signed
by the parties hereto.

 

17.          Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

18.          Counterparts.  This Agreement may be signed by the parties in one
or more counterparts which together shall constitute one and the same agreement
among the parties.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

 

 

 

By:

/s/ Charles Shamieh

 

 

Name: Charles Shamieh

 

 

Title: Senior Vice President and Chief Actuary

 

 

 

 

 

UNITED GUARANTY RESIDENTIAL INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Charles E. Compton

 

 

Name: Charles E. Compton

 

 

Title: Chief Financial Officer and Executive Vice President

 

 

 

 

 

 

By:

/s/ Margaret DuB. Avery

 

 

Name: Margaret DuB. Avery

 

 

Title: Secretary

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

All computations shall comply with North Carolina General Statutes 58-10-120 and
58-10-125(a) and written guidance from the North Carolina Department of
Insurance.

 

“Specified Minimum Required Capital” shall initially equal Aggregate Insured
Risk Outstanding divided by 21.  For purposes of this definition, “Aggregate
Insured Risk Outstanding” shall equal the Company’s net (that is, net of
reinsurance ceded but including reinsurance assumed) insured risk in force on
policies that provide insurance on mortgage loans that are currently performing
but does not include the Company’s risk on policies providing insurance on
mortgage loans that are currently in Default and for which a case or Incurred
But Not Reported (IBNR) reserve has been established.   (Source:  Letter from
the North Carolina Department of Insurance to United Guaranty April 8, 2009;
Default is defined as it is in United Guaranty’s insurance policies.)

 

--------------------------------------------------------------------------------
